Counsel for the respective parties in the above-entitled cause agree that the questions involved herein are identical with those presented for review in cause No. 8253, Lessey Yarhola, an Incompetent Person, and the United States of America v. Fred L. Strough, 64 Okla. 195, 166 P. 729, and that the decision in the former case should govern herein. They also agree that the briefs filed in the former case are applicable to this, and submit both causes upon the same set of briefs.
In view of this stipulation, the judgment of the court below in the above described cause is affirmed upon the authority of Lessey Yarhola, etc., v. Fred L. Strough, just handed down.
All the Justices concur, except OWEN, J., disqualified. *Page 198